REISSUED FOR PUBLICATION
                                                                                        MAR 7 2017
                                                                                          OSM
                                                                              U.S. COURT OF FEDERAL CLAIMS
              3Jn tbe mlniteb ~tates ~ourt of jfeberal ~lai1ns
                                 OFFICE OF SPECIAL MASTERS
                                        February 9, 20 17
                                          No. 17-74v

* * * * *        * * * * * * * * * *                                                          FILED
    MARKA. SOPRANO,          *                                                                FEB -9 2017
                             *                            UNPUBLISHED
                                                                                                    OSM
          Petitioner,        *                                                                 U.S. COURT OF
                             *                                                                FEDERAL ClAlll8
V.                           *                            Special Master Gowen
                             *
SECRETARY OF HEALTH          *                            Dismissal Decision; Statute of Limitations;
AND HUMAN SERVICES,          *                            42 U.S.C. § 300aa-16(a)(2)
                             *
          Respondent.        *
* * * * * * * * * * * * * * *

Mark A. Soprano, Cmtland, NY, prose.
Douglas Ross, United States Depa1tment of Justice, Washington, DC for respondent.

                               DECISION DISMISSING PETITION 1

         On January 17, 2017, Mark A. Soprano ("petitioner"), acting prose, filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S .C. §300aa-10,
et seq .2 [the "Vaccine Act" or "Program"]. The petition alleged that he suffered a significant
aggravation of underlying psoriasis and dermatitis, as the result of an influenza vaccine
administered on October 10, 2013. Petition at 1. The petition was not accompanied by any
medical records.

        On February 8, 2017, the undersigned held an initial status conference to discuss
petitioner's claim. Petitioner appeared prose and Mr. Douglas Ross appeared on behalf of
respondent. The status conference was digitally recorded. Dming the status conference, the

        1
          Because this decision contains a reasoned explanation for the undersigned's action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 350 1 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction "of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy." Vaccine Rule 18(b).

2
 Nationa l Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all "§" references to the Vaccine Act will be to the pe1tinent subparagraph of 42 U.S.C. §
300aa (2012).
J   ~




    undersigned and the parties discussed the statute of limitations issue in this case. For the reasons
    set forth below, this case is DISMISSED because it was filed outside of the statute of limitations
    of the Vaccine Act.

           I.       Legal Standard

            Pursuant to 42 U.S.C. § 300aa-16(a)(2), the Vaccine Act provides that "no petition may
    be filed for compensation .. . after the expiration of thi1ty-six months after the date of the
    occurrence of the first symptom or manifestation of onset or of the significant aggravation of
    such injury." The Federal Circuit has held that there is no explicit or implied discovery rule
    under the Vaccine Act. Cloer v. Sec'y of Health & Human Servs., 654 F.3d 1322, 1338-40 (Fed.
    Cir. 2011). The date of the occurrence of the first symptom or manifestation of onset "does not
    depend on when a petitioner knew or reasonably should have known anything adverse about
    [his] condition." Id. at 13 39. A vaccine claim is based on "the occurrence of an event
    recognizable as a sign of a vaccine injury by the medical profession at large, not the diagnosis
    that actually confirms [a vaccine] injury in a specific case." Goetz v. Sec'y of Health & Human
    Servs., 45 Fed. Cl 340, 342 (Fed. CL 1999), affd. 4 Fed. Appx. 827 (Fed. Cir. 2001).

           II.      Analysis

            During the status conference, the undersigned listened to petitioner's account of his
    medical history. Petitioner stated that he had a history of dermatitis and psoriasis, which were
    treated with topical steroids. Petitioner's claim stems from an influenza vaccine administered on
    October 10, 2013. The first symptom attributed to the vaccine was blistering on his hands,
    which occurred within about one month of the vaccine, which was approximately November 10,
    2013. Petitioner stated that this symptom persisted for several months and that he experienced
    further symptoms beginning in mid-2014. However, petitioner acknowledged that the Vaccine
    Act's statute of limitations is thirty-six months from the occurrence of the first symptom
    attributed to the vaccine. In this case, his first symptom occmTed on or before November 10,
    2013. More than thiity-eight months passed between this first symptom and the filing of his
    claim on January 17, 2017. Therefore, the claim was filed outside of the appropriate limitations
    period. The undersigned stated that the facts of this case were clear, and that there was no
    applicable exception to the statute of limitations.

           Accordingly, this claim is DISMISSED on the grounds that it is barred under
    section 300aa-16(a)(2) of the Vaccine Act. The Clerk of the Court shall enter judgement
    accordingly.

           IT IS SO ORDERED.
                     ~
           Dated:    ~t; Z,Of/
                                                                 Special Master